Citation Nr: 1516148	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  00-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in September 2009 and March 2012 when it was remanded for additional development by the originating agency.

In a June 2014 decision, the Board denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and in a December 2014 Order, the Court granted a Joint Motion for Remand vacating the June 2014 decision and remanding the matter for readjudication.  The case has now returned to the Board for further appellate action.

The Veteran is currently in receipt of a 100 percent scheduler rating for posttraumatic stress disorder for the period beginning July 11, 2012.  The assignment of a total schedular rating does not always render a claim for individual unemployability benefits moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that a total disability evaluation based on individual unemployability due to service connected disorders could be warranted in addition to a schedular 100 percent evaluation if individual unemployability benefits could be granted for a disability other than the disability for which a 100 percent rating was in effect.  Id.  The Court explained that under such circumstances, there was no "duplicate counting of disabilities." Id. at 293. 

The Court also observed that if the Veteran were granted a total disability evaluation based on individual unemployability due to service connected disorders based on other disabilities in addition to the total schedular rating, the Veteran would be entitled to a category of special monthly compensation which would result in a rate of compensation above the rate provided for 100 percent disability. 

The Veteran in this case is service-connected for posttraumatic stress disorder and an irritable bowel syndrome, and the award of a total schedular rating is limited to posttraumatic stress disorder for the period beginning July 11, 2012.  Thus, the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not moot after this date as an award is still possible based on irritable bowel syndrome alone. The Board will restrict its analysis to consideration of whether a total disability evaluation based on individual unemployability due to service connected disorders is warranted based solely on irritable bowel syndrome for the period beginning July 11, 2012.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1. For the period prior to July 11, 2012, the Veteran's posttraumatic stress disorder (PTSD) and irritable bowel syndrome, either individually or in combination,  did not preclude him from securing or following substantially gainful employment consistent with his education and industrial background. 

2. Since July 11, 2012, the Veteran's service-connected irritable bowel syndrome standing alone does not preclude him from securing or following substantially gainful employment consistent with his education and industrial background. 


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) defined VA's duties to notify and assist a veteran in the substantiation of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June 2004 and March 2006 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim. Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was most recently readjudicated in the April 2013 supplemental statement of the case.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment and from the Social Security Administration, and private medical records.  Additionally, the Veteran was provided proper VA examinations in July 2012 addressing the effect of his service-connected disabilities on his ability to obtain and sustain substantial employment.

VA has complied with the September 2009 and March 2012 remand orders of the Board.  In response to the Board's remands, the Veteran was provided a statement of the case in October 2011 addressing the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. He was also provided VA examinations in July 2012 to determine whether he was unemployable due to service-connected disabilities.  The case was then readjudicated in an April 2013 supplemental statement of the case.  Therefore, VA has complied with the remand orders of the Board.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

Legal Principles and Analysis

VA will grant a total disability evaluation based on individual unemployability due to service connected disorders when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 3 8 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is service connected for PTSD which was rated as 70 percent disabling prior to July 11, 2012, and as 100 percent disabling thereafter.  He is also service connected for irritable bowel syndrome with diarrhea rated as 30 percent disabling.  His combined evaluation for compensation during the period before July 11, 2012 was 80 percent.  The Veteran therefore meets the scheduler criteria for an award of individual unemployability during this period under 38 C.F.R. § 4.16(a), as he has two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling. 38 C.F.R. § 4.16(a).

The central inquiry in a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, although the record contains evidence that the Veteran was unemployable throughout the relevant claims period, it does not establish that his inability to maintain gainful employment was due solely to his service-connected disabilities, either individually or in combination.

As noted above, in June 2014, the Board denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders but the Court vacated this decision in its December 2014 Order.

The December 2014 joint motion found that the Board erred because it (a) failed to address whether PTSD alone could have rendered the appellant unemployable; (b) failed to address whether a cognitive disorder - the symptoms of which a March 2012 Board decision determined were inseparable from service-connected PTSD - could have rendered him unemployable; (c) failed to consider evidence in a July 2012 VA examination potentially supporting a total disability evaluation based on individual unemployability due to service connected disorders prior to that date; (d) failed to address whether the Veteran's irritable bowel syndrome alone could have rendered him unemployable; and (e) failed to discuss whether the combined effects of the Veteran's service-connected disabilities could have rendered him unemployable.

The Veteran reported on his December 2003 formal claim for benefits that he graduated high school and was certified as a heating, ventilation, and air conditioning technician.  He stated that he had not worked full time in the last five years.  His most recent employment involved being a newspaper carrier working 20 hours a week from October 1999 to May 2002.  Statements provided to his health care providers indicate that the Veteran worked full-time in apartment maintenance until approximately 1997, after which time he held various part-time jobs to include maintenance at a funeral home and nursing center and the newspaper delivery job reported on the formal claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

The Board considers the Veteran's part-time work as marginal and not substantially gainful employment.  See 38 C.F.R. § 4.16(a) (marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis).  Thus, the record establishes that the Veteran has not worked full-time since approximately 1997.  In his December 2003 claim for individual unemployability benefits, the Veteran attributed his unemployability to PTSD, headaches, constant diarrhea, and urinary and immune system problems.

The Veteran was provided multiple VA examinations in July 1998 in connection with claims for service connection.  The examiners found that he only experienced mild occupational impairment due to PTSD and were unable to determine the cause of the Veteran's complaints of chronic diarrhea.  Similarly, during July and August 1999 examinations at the Cincinnati VA Medical Center, the Veteran was diagnosed with PTSD that was characterized as mild to moderate.  Despite reporting a history of chronic diarrhea since service, the Veteran stated that he did not seek treatment for the condition until 1998. 

The Veteran also reported a history of blurry vision since 1991 due to cataracts that had been present since he was a teenager.  The Veteran is not service connected for any eye disorder.  The July 1999 VA Medical Center examiner was unable to visualize either eye fundus due to the cataracts.  During the examination, the Veteran reported that he was unable to work due to general "health problems." The evidence dated prior to 2000 therefore shows that while the Veteran was not working, his PTSD was only productive of at most moderate impairment and the cause of his chronic diarrhea was unexplained by health care providers. He had also already experienced a long history of nonservice connected vision and eye problems during this time.

Subsequent VA and private treatment records document worsening of the Veteran's eyesight and by 2001 he required bilateral corneal transplants. An August 2004 VA neurologist noted a diagnosis of polymorphic dystrophy - a congenital corneal disorder - and the Veteran was awarded compensation from the Social Security Administration in 2003 due to blindness.  A January 2003 Social Security examination noted that the Veteran was blind in his left eye with cloudy vision in the right. His eye specialist determined that further surgery was precluded by the speed of the disease occurring in the left eye. The January 2003 Social Security examiner also addressed all the Veteran's systems and concluded that he could physically perform any work his visual deficit would permit.  Thus, the only condition identified as affecting employability by January 2003 was nonservice-connected blindness.

A January 2005 VA psychiatric examiner found that the Veteran was not able to work, but attributed the unemployability to both PTSD and blindness.  The examiner noted that the Veteran was legally blind, could not drive, and recommended he receive help with his blindness to include learning Braille or obtaining a service animal.  In June 2006, the Veteran's VA psychiatrist also determined that the appellant could not work due to both physical limitations and emotional problems. 

Upon VA examination in September 2008, the Veteran was found to have lost his previous jobs due to a vision-destroying disease process.  The VA examiner provided an addendum opinion specifically addressing employability in March 2009 and concluded that the Veteran's psychiatric symptoms only caused moderate to severe occupational impairment.  Finally, in statements dated prior to 2000, the Veteran regularly attributed his inability to work to irritable bowel syndrome and diarrhea; however, he has not received regular treatment for irritable bowel syndrome since service connection was awarded in a June 2000 rating decision and has only more recently alleged unemployability due to PTSD.

A July 2012 VA PTSD examiner identified only PTSD symptoms as preventing employment, opining that the Veteran was "not able to secure and maintain gainful employment in any capacity when considering his service-connected condition of PTSD (and [major depressive disorder] symptoms that are inseparable from his PTSD at this time).  The Veteran's ability to perform day to day activities in a work setting is severely impaired at this time."  A July 2012 VA general medical examiner opined that neither irritable bowel syndrome alone nor that disorder in conjunction with PTSD would render the Veteran unemployable.

In January 2015, the Veteran's representative provided "W.C.," a vocational rehabilitation therapist, copies of the VA examinations from January 2005, September 2008, March 2009, and July 2012 for an assessment of the appellant's ability to secure or maintain employment.  W.C. concluded that the Veteran's PTSD had prevented him from engaging in any form of competitive employment from 1998 until 2012.  W.C. reasoned that since PTSD resulted in chronic sleep impairment and because the Veteran was in receipt of a 30 percent disability rating for irritable bowel syndrome, it would "logically" follow that he would be off-task twenty percent of the work day - or two or more days of work per month - which would result in the appellant being unable to perform sustained work activity.

As to whether service-connected PTSD alone rendered the appellant unemployable, as noted above, because the Veteran has been in recepit of a 100 percent schedular rating for PTSD since July 11, 2012, the Board need only consider whether the evidence shows entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to that date.  Again, prior to January 2003, the only condition identified as negatively affecting employability was his nonservice-connected blindness.  While January 2005 and June 2006 treatment records indicated that the combination of the Veteran's blindness and his PTSD rendered him unemployable, the March 2009 addendum assessed his psychiatric symptoms as only causing moderate to severe - but not total - occupational impairment.  

Moreover, the July 2012 VA PTSD examiner estimated that Veteran's psychiatric disorders prevented employment "at this time," but did not extend the scope of her opinion to an earlier time period; neither did the July 2012 VA general medical examiner.  W.C's January 2015 opinion carries very little probative value.  He did not examine the Veteran and his opinion was based on a review of only a select group of records which had been handpicked by the Veteran's private attorney.  Significantly, W.C. did not review Social Security records which evidence severe nonservice connected vision disabilities.  W.C. also did not have access to VA examinations from 1998 and 1999 showing only mild/moderate PTSD symptoms.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Thus, prior to July 2012, the weight of the evidence preponderates against finding that the Veteran's PTSD alone, or when combined with his irritable bowel syndrome, resulted in total occupational impairment.

The Veteran's cognitive disorder also fails to establish unemployability.  The December 2014 joint motion notes that a September 2004 VA psychology consultation shows a diagnosis of a cognitive disorder approaching dementia and that the March 2012 Board decision did not differentiate service-connected from nonservice-connected psychiatric symptoms.  The March 2012 Board decision also stated, however, that none of the Veteran's treating or examining physicians had separated the symptomatology manifested by each of his psychiatric disorders.  The September 2008 VA examination report and March 2009 addendum, for example, explicitly described the appellant's psychological functioning as a result of PTSD and cognitive impairment.  Since the evidence shows that his psychiatric symptoms alone cannot establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to July 2012, and that evidence consists of VA examiners who did not separate symptoms of cognitive impairment from their overall assessment of mental functioning, then, a fortiori, there is no basis to conclude that any cognitive impairment rendered him unemployable.  Indeed, even after opining that the Veteran's PTSD prevented him from working, the July 2012 VA PTSD examiner stated that his concentration and memory were only mildly to moderately impaired and would likely have only a moderate impact on efficiency and productivity.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders based on symptoms arising from the Veteran's cognitive disorder is therefore denied.

As to whether there is evidence in the July 2012 VA examination that is potentially relevant to a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to that date, while there are two VA examinations dated July 2012, the joint motion identified the examination "of the same date as [a]ppellant's 100 percent disability rating."  The PTSD examination took place on July 11, 2012 which is also the effective date the Veteran's 100 percent rating; the general medical examination took place on July 16, 2012.  Although the joint motion also failed to identify the specific evidence it considered to be potentially relevant, it cited to the fifth and sixth pages of the examination, as well as the last page.  The fifth and sixth pages correspond to the Veteran's medical history and the last page corresponds to the examiner's opinion.

Such evidence, however, is essentially redundant of evidence already considered by the Board.  As to occupational history, the Veteran reported that he had not returned to work since his last VA examination - a fact already presumed by the Board.  The appellant also reported that he had stopped working due to his vision becoming poor and because his PTSD symptoms were worsening; he stated that he was not currently working because of his "attitude" and because he did not like being around people.  Again, these facts - to include the fact that his psychological symptoms worsened - have already been considered by the Board but were determined to have not caused unemployability.  

While the July 2012 examination also includes evidence indicating that around 1999, the Veteran reported that his diarrhea had prevented him from working, the July 2012 VA PTSD examiner still only identified his psychiatric symptoms as rendering him unemployable.  Specifically, she opined that the appellant was "not able to secure and maintain gainful employment in any capacity when considering his service-connected condition of PTSD (and [major depressive disorder] symptoms that are inseparable from his PTSD at this time).  The Veteran's ability to perform day to day activities in a work setting is severely impaired at this time [emphasis added]."  The examiner's consistent use of the present tense and her inclusion of qualifying language indicate that she limited the scope of her opinion to the date of the examination.  The Board finds no evidence suggesting otherwise.  In light of the above, any evidence in the July 2012 VA PTSD examination that potentially supports entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to that date is insufficient to support such a finding.

The December 2014 joint motion also determined that the Board failed to consider whether the Veteran's irritable bowel syndrome alone was sufficient to warrant entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The Board notes the following excerpt from the June 2014 decision:

The Veteran in this case is service-connected for PTSD and [irritable bowel syndrome] and the award of a total schedular rating is limited to PTSD for the period beginning July 11, 2012.  Thus, the claim for [a total disability evaluation based on individual unemployability due to service connected disorders] is not moot after this date as [individual unemployabilty benefits are] still possible based on irritable bowel syndrome alone.  The Board will restrict its analysis to consideration of whether [a total disability evaluation based on individual unemployability due to service connected disorders] is warranted based solely on irritable bowel syndrome for the period beginning July 11, 2012.

Although the Veteran meets the criteria for an award of [a total disability evaluation based on individual unemployability due to service connected disorders] prior to July 11, 2012, his irritable bowel syndrome is currently rated as 30 percent disabling and is not sufficient to meet the criteria in 38 C.F.R. § 4.16(a). However, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation due to irritable bowel syndrome, the case must be referred to the Director of the VA Compensation and Pension Service (Director) for extra-schedular consideration. 38 C.F.R. § 4.16(b). 

As noted above, the record does not document treatment for irritable bowel syndrome and associated diarrhea since service connection was awarded for the disability in June 2000.  The Veteran has also not provided any specific argument addressing his irritable bowel syndrome in several years.  Thus, the evidence addressing the effect of the Veteran's irritable bowel syndrome on employability during this period is limited to the report of a July 2012 VA examination and claims file review. The July 2012 VA [general medical] examiner concluded that the Veteran was able to secure and maintain gainful employment in any capacity requiring sedentary or physical labor with consideration of the service-connected irritable bowel syndrome alone. The irritable bowel syndrome did not render the Veteran unemployable and was not sufficiently troublesome to require any treatment or care. The examiner concluded that it did not limit the Veteran's ability to work.

In addition to the above, the Board adds only that although W.C. opined that the combination of sleep impairment and irritable bowel syndrome rendered the Veteran unemployable, W.C. did not identify irritable bowel syndrome alone as sufficient to prevent employment.  To the extent his opinion could be construed to support such a finding, for reasons described above, it carries very little probative value and is substantially outweighed by the evidence to the contrary.  Therefore, as the most probative evidence preponderates against finding unemployability due to service-connected irritable bowel syndrome at any time, a total disability evaluation based on individual unemployability due to service connected disorders is not warranted on this basis and referral to the Director for extra-schedular consideration is not warranted.

As to whether the combined effects of the Veteran's service-connected disabilities rendered him unemployable, again, as noted above, the Veteran has been in recepit of a total schedular evaluation for PTSD since July 11, 2012, and therefore consideration of the combined effects of his service-connected disabilities is appropriate only for the period prior to July 11, 2012.

Prior to July 11, 2012, the combined effect of his service-connected PTSD and irritable bowel syndrome did not render him unemployable.  The January 2003 Social Security examiner addressed all the Veteran's symptoms but concluded that he could physically perform any work his visual deficit would permit.  A January 2005 VA examiner attributed the Veteran's unemployability to both PTSD and blindness.  A September 2008 VA examiner noted that he lost his previous job due to a vision-destroying disease but noted in the March 2009 addendum that his psychiatric symptoms caused only moderate to severe impairment.  Although the July 2012 PTSD examiner identified psychiatric symptoms alone as being severe enough to prevent employment, she indicated that such severity began in July 2012.  Moreover, the July 2012 general medical examiner explicitly opined that "It is my medical opinion that it is less likely than not (less than 50/50 probability) that the Veteran's conditions of PTSD and [irritable bowel syndrome] with diarrhea are sufficient in combination to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background because his [irritable bowel syndrome] is not sufficiently troublesome that he receives any treatment or care for this condition.  It would thus not limit his ability to work."  As discussed above, although W.C.'s January 2015 opinion concludes otherwise, the opinion is significantly outweighed by evidence to the contrary.

In light of the above, the weight of the evidence is against the claim.  The benefit of the doubt is therefore not for application and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


